[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1679

                    FRED GIOVINO, ET AL.,

                    Plaintiffs, Appellees,

                              v.

                      GEOFFREY D. WYLER,

                    Defendant, Appellant.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

                  FOR THE DISTRICT OF MAINE

         [Hon. Morton A. Brody, U.S. District Judge]                                                               

                                         

                            Before

                    Torruella, Chief Judge,                                                      
               Selya and Stahl, Circuit Judges.                                                          

                                         

Geoffrey D. Wyler on brief pro se.                             
Edmond J. Bearor,  John W. McCarthy and Rudman & Winchell on brief                                                                     
for appellees.

                                         

                       February 5, 1998
                                         

     Per  Curiam.  We  have carefully reviewed  the record in                            

this  case,  including the  briefs  of  the parties  and  the

findings  of  fact and  conclusions  of law  of  the district

court.  We affirm.

     We find  no error  in the  district court  determination

that  the  1986  deed  conveying  land  from  IP  Timberlands

Operating Company,  Ltd. [IPTO]  to International  Paper [IP]

reserved to IPTO a right  to travel over the so-called "outer

road."  Similarly, the court  did not err in determining that

the deeds  of the other  plaintiffs also endowed them  with a

right to travel over this road.  

     Me. Rev. Stat. Ann.  tit. 33,    201-A has no effect  on

this issues  in this  case.  By  its plain  language, section

201-A  pertains neither to the creation  or the extinction of

an  easement but only to  whether an unrecorded deed provides

"actual  notice"  of an  easement  to  subsequent purchasers.

Since the  1986 deed between  IPTO and IP was  duly recorded,

pursuant to  Me. Rev.  Stat. Ann.  tit. 33,    201, the  deed

itself gave constructive notice of the easement to subsequent

purchasers like  Wyler.   See Westman  v. Armitage,  215 A.2d                                                              

919, 922 (Me. 1966) (recordation is "constructive notice .  .

to after purchasers under the same grantor") (citing cases).

     Finally, the district  court did not commit  clear error

in  finding  that  IPTO's  improvements  to  the  outer  road

constituted reasonable maintenance.

                             -2-

     Affirmed.                         

                             -3-